J-S65002-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    CHRISTOPHER REED                           :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    MARK GARMAN, SUPERINTENDENT                :   No. 1029 MDA 2019
    S.C.I. ROCKVIEW                            :

                   Appeal from the Order Entered May 1, 2019
              In the Court of Common Pleas of Cumberland County
                      Civil Division at No(s): 2018-12809


BEFORE:      PANELLA, P.J., KUNSELMAN, J., and COLINS, J.

MEMORANDUM BY PANELLA, P.J.:                        FILED FEBRUARY 10, 2020

        Christopher Reed appeals, pro se, from the May 1, 2019 order

dismissing his petition for writ of habeas corpus as untimely pursuant to the

Post Conviction Relief Act (PCRA), see 42 Pa.C.S.A. §§ 9541-9546. As best

can be gleaned, Reed, inter alia, purports to challenge the extradition process

used to bring him before a court in Pennsylvania, claims ineffective assistance

of counsel, attacks the voluntariness of his guilty plea, contends there has

been a Brady violation, see Brady v. Maryland, 373 U.S. 83 (1963), and

contests the sufficiency of the evidence utilized in his case. Because Reed has

failed to overcome, much less discuss, the PCRA’s time-bar, we are without

jurisdiction to entertain his appeal. Accordingly, we affirm.


____________________________________________


   Retired Senior Judge assigned to the Superior Court.
J-S65002-19



       Reed pleaded guilty to second-degree murder and related charges on

January 9, 2004, and correspondingly received a life sentence. Reed filed no

direct appeal following sentencing. Some fourteen years later, on December

10, 2018, Reed filed the present petition for writ of habeas corpus. The trial

court dismissed Reed’s petition without a hearing as untimely under the PCRA.

Reed filed this timely appeal.

       We note that Reed’s Pa.R.A.P. 1925(b) statement and corresponding

brief approach incoherency. For example, while his five-page 1925(b)

statement includes numerous citations in an apparent attempt to illuminate

the trial court’s purported errors, it is largely unclear what point or points he

is trying to make. However, to the best of our ability to decipher his claims,

we observe that the most important element of his appeal is his contention

that, prior to accepting a plea, he had been illegally extradited to Pennsylvania

to face criminal charges. Conversely, to the extent Reed attempts to raise any

issue not addressed here, we conclude such an issue is waived for failure to

articulately raise it on appeal.1

       The purpose of the writ of habeas corpus is used “only to extricate a

petitioner from illegal confinement or to secure relief from conditions of

confinement that constitute cruel and unusual punishment.” Commonwealth
____________________________________________


1 A pro se litigant is entitled to no special benefit and must comply with all
applicable requirements. See Commonwealth v. Lyons, 833 A.2d 245, 251–
52 (Pa. Super. 2003). “When issues are not properly raised and developed in
briefs, when the briefs are wholly inadequate to present specific issues for
review[,] a Court will not consider the merits thereof.” Branch Banking and
Trust v. Gesiorski, 904 A.2d 939, 942-943 (Pa. Super. 2006).

                                           -2-
J-S65002-19



ex rel. Fortune v. Dragovich, 792 A.2d 1257, 1259 (Pa. Super. 2002)

(emphasis added). Reed seems to suggest that he is being illegally confined,

although even this supposition is muddled because the gravamen of his brief

appears to simply challenge pretrial extradition proceedings.

      If “a defendant's post-conviction claims are cognizable under the PCRA,

the common law and statutory remedies now subsumed by the PCRA are not

separately available to the defendant.” Commonwealth v. Hall, 771 A.2d
1232, 1235 (Pa. 2001) (citations omitted). The PCRA incorporates the remedy

of habeas corpus if it offers the petitioner a remedy pursuant to that Act. See

Commonwealth v. West, 938 A.2d 1034, 1043 (Pa. 2007). Similarly, the

writ of habeas corpus is not an available remedy if relief could be obtained via

a post-conviction hearing proceeding. See 42 Pa.C.S.A. § 6503. Therefore,

regardless of how the petition is styled, “a defendant cannot escape the PCRA

time-bar by titling his motion as a writ of habeas corpus.” Commonwealth

v. Taylor, 65 A.3d 462, 466 (Pa. Super. 2013) (footnote omitted).

      A filing pursuant to the PCRA “provides for an action by which … persons

serving illegal sentences may obtain collateral relief.” 42 Pa.C.S.A. § 9542.

The PCRA is the sole pathway to obtain collateral relief, which therefore

subsumes common law and statutory remedies including the right to habeas

corpus relief. See id.; see also Commonwealth v. Deaner, 779 A.2d 578,

580 (Pa. Super. 2001) (“It is well settled that any collateral petition raising

issues with respect to remedies offered under the PCRA will be considered a

PCRA petition.”).

                                     -3-
J-S65002-19



      Here, the trial court found Reed’s petition to be one seeking relief

available under the PCRA. See Commonwealth v. Burkett, 5 A.3d 1260,

1275 (Pa. Super. 2010) (identifying that the PCRA offers a remedy for a valid

illegal sentencing claim); see also Appellant’s Brief, at 2 (maintaining that his

proceeding was a nullity and that the trial court was without jurisdiction to

impose a sentence). Furthermore, as Reed’s main argument invokes the

legality of his extradition proceeding, “[q]uestions relating to the sufficiency

or regularly of proceedings prior to indictment may not be raised by a petition

for a writ of habeas corpus.” Commonwealth ex rel. Whalen v. Banmiller,

165 A.2d 421, 423 (Pa. Super. 1960).

      Reed also suggests that the trial court lacked jurisdiction to sentence

him, but jurisdictional questions are also squarely within the purview of the

PCRA. See 42 Pa.C.S.A. § 9543(a)(2)(viii) (“To be eligible for relief … the

petitioner must plead and prove … [t]hat the conviction or sentence resulted

from … a proceeding in a tribunal without jurisdiction”). Accordingly, Reed’s

petition is not germane to habeas relief, and we find that the court properly

addressed his petition under the PCRA.

      “On appeal from the denial of PCRA relief, our standard and scope of

review is limited to determining whether the PCRA court's findings are

supported by the record and without legal error.” Commonwealth v.

Edmiston, 65 A.3d 339, 345 (Pa. 2013) (citation omitted). On questions of

law, our scope of review is de novo. See id.




                                      -4-
J-S65002-19



      Because the court properly treated Reed’s filing as a PCRA petition, the

jurisdictional requirements of the PCRA applied, as timeliness of a post-

conviction petition is jurisdictional. See Commonwealth v. Hernandez, 79
A.3d 649, 651 (Pa. Super. 2013). Under the PCRA, a petitioner must file any

PCRA petition within one year of the date that his judgment becomes final.

See 42 Pa.C.S.A. § 9545(b)(1). A judgment of sentence becomes final “at the

conclusion of direct review, including discretionary review in the Supreme

Court of the United States and the Supreme Court of Pennsylvania, or the

expiration of time for seeking review.” 42 Pa.C.S.A. § 9545(b)(3). Therefore,

absent an exception, we are without the power to address the merits of the

underlying issues raised if the PCRA petition was not timely filed. See

Commonwealth v. Albrecht, 994 A.2d 1091, 1093 (Pa. 2010).

      Reed’s judgment of sentence became final over a decade ago when he

did not seek any review following his guilty plea. Consequently, his petition is

patently untimely. Through a thorough and generous review of his 1925(b)

statement and brief, Reed has not pleaded nor argued that his petition

qualifies for any of the recognized exceptions to the PCRA’s time-bar. See 42

Pa.C.S.A. § 9545(b)(1)(i-iii) (outlining the PCRA’s three time-bar exceptions).

As such, the trial court correctly dismissed his petition as untimely, and we

affirm that order.

      Order affirmed.




                                     -5-
J-S65002-19


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 02/10/2020




                          -6-